DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 7/15/22 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/22 has been entered. 
Claims 21, 29, and 31 have been amended.
Claims 21, 23-39 are pending.
Claims 30 and 35-39 are withdrawn from further consideration pursuant to 37 CFR 1.14209 as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 21, 23-29, and 31-34 are under examination.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
 The specification and the claims as originally filed do not provide support for the invention as now claimed, specifically:
A fusion protein comprising the antigen, the first ligand, and an element for binding to the second ligand chosen from BB and ZZ of protein A, and a second ligand chosen from “an immunoglobulin specific for the antigen”.
A review of the specification fails to reveal support for the new limitations.
In all of the embodiments disclosed comprising an immunoglobulin specific for the antigen, said immunoglobulin is bound to the antigen in the composition, and protein A/BB/ZZ is bound to the immunoglobulin.  See for example pages 5 and 20-21, which discloses the second ligand is an antibody specific for the antigen, optionally associated with a protein which binds immunoglobulins.  In this embodiment, the protein A/BB/ZZ is disclosed as bound to the antibody, and not fused to the antigen, as recited in the present claims. The only types of immunoglobulins used in the manner recited in claim 31 are Fc fragments, or anti-MHC class II or anti-DEC205 antibodies with specificity for APCs.  The specification does not contemplate a composition comprising an immunoglobulin specific for an antigen, wherein said antigen is in the form of a fusion protein with BB or ZZ, as now claimed.

Claim 21, 23-29 and 31-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0249126, in view of Zhao, 2005, WO 2007/076904, WO 2007/015704 and Nilsson et al., 1987 (all of record). 
The ‘126 publication teaches a method of inducing an antigen specific immune response in a human subject comprising administering to the subject a vaccine comprising an isolated fusion agent for inducing an antigen immune response (see page 12, in particular). The ‘126 publication teaches enhancing a CTL or helper T cell response (see page 1, in particular). The ‘126 publication teaches that the fusion agent comprises a transport/translocation domain peptide, a peptide antigen epitope, and a biological active agent (see paragraph 6).  The biologically active agent is disclosed to be an additional peptide epitope, and the transport domain is disclosed to be HIV TAT with a sequence RKKRRQRRR (see pages 2 and 5).  Thus, the fusion agent of the ‘126 publication comprises more than one antigen peptides and an HIV TAT domain identical to SEQ ID NO: 1 of the instant application.  The ‘126 publication teaches that the fusion agents are synthesized as a single unit by recombinant methods (i.e. a fusion protein, see page 8, in particular). The ‘126 publication teaches that the peptide epitopes are viral or bacterial antigens (see page 6, in particular).  The ‘126 publication teaches an effective amount for treating infection or cancer (see page 1 and 12, in particular).  The ‘126 publication teaches that the fusion agent acts to deliver the antigen peptide to the appropriate processing compartment of an APC for eliciting an immune response (See page 5, in particular)
	The ‘126 publication does not teach including a targeting protein comprising a ZZ domain of protein A.
	Zhao teaches fusion of vaccine antigens to a ZZ domain of protein A can enhance immune responses, and that said ZZ domain can target antigen presenting cells, and acts as an effective carrier protein for recombinant protein expression (see page 5083, in particular).  Zhao teaches administration of protein fusions containing said antigen and said ZZ domain not bound to an immunoglobulin or fragment thereof (see Fig. 3, group 3, in particular). 
	WO 2007/076904 teaches the use of fusion proteins comprising a peptide vaccine antigen and a cell penetrating peptide, said fusions further comprising a targeting entity, such as an antibody or antibody fragment, for delivering of the peptides to specific types of cells (see page 23, in particular).  The cell penetrating peptides of WO 2007/076904 are taught to be those that function for delivery into cells, and are taught to include Tat peptide, i.e. they are the equivalent to the “translocation domain” peptides taught in the ‘126 publication (see page 1 of WO 2007/076904). Likewise, WO 2007/015704 teaches fusion of vaccine antigen with a protein domain targeting delivery and entry into APCs for eliciting an immune response, and teaches combinations also including a transduction proteins for membrane transport, such as HIV Tat (i.e. translocation domains or cell penetrating peptides, see page 17, 21, 24-26, in particular).  WO 2007/015704 teaches combining more than one disclosed protein modifications. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include an APC targeting domain comprising a ZZ domain not bound to an immunoglobulin, as taught by Zhao, in the fusion agent taught by the ‘126 publication.  The ordinary artisan at the time the invention was made would have been motivated to do so since Zhao teaches it can enhance immune responses via targeting antigen presenting cells, and also acts as an effective carrier protein for recombinant protein expression.  Furthermore, the ordinary artisan would have a reasonable expectation of success, since WO 2007/015704 and WO 2007/015704 teach that protein antigen fusion proteins containing a cell penetrating/transduction domain peptide like HIV Tat can also be further fused to a targeting protein for targeting the fusion proteins to APCs for eliciting an immune response.  
Furthermore, as evidenced by Nilsson et al., the ZZ domain of staphylococcal protein A comprises SEQ ID NO: 3 of the instant application, s (see abstract, Fig. 1, and Fig. 4 in particular).
Regarding claim 31, which recites that the second ligand is an immunoglobulin G specific for the antigen, or an Fc fragment of immunoglobulin G, and that the fusion protein further comprising BB or ZZ derivative of protein A, it is noted that WO 2007/01574 teaches an embodiment of a targeting protein useful as fusion for vaccine antigen targeted delivery and entry into APCs, said targeting protein comprising an IgG antibody (i.e. comprising an Fc region fragment) in combination with protein A or ZZ derivative (i.e. proteins comprising SEQ ID NO: 3 or 4), as well as transduction proteins for membrane transport, such as HIV Tat (i.e. translocation domains or cell penetrating peptides, see page 17, 21, 24-26, in particular).  WO 2007/015704 teaches combining more than one disclosed protein modification, and specifically teaches that the peptide transduction domain containing proteins can be combined with any other modifications provided, and teaches that another protein modification involves fusion with protein A or a modified ZZ domain thereof having bound antibody thereto.  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include a targeting domain comprising an IgG antibody (i.e. a ligand comprising an Fc domain of IgG) and protein A/ZZ, for APC as taught by WO 2007/01574, in the fusion agent taught by the ‘126 publication.  The ordinary artisan at the time the invention was made would have been motivated to do so to specifically target the fusion agent to APCs for enhancing an immune response, as taught by WO 2007/015704.  The ordinary artisan would have a reasonable expectation of success in doing so since both WO 2007/015704 and WO 2007/076904 teach that protein antigen fusion proteins containing a cell penetrating/transduction domain peptide like HIV Tat can also be fused to a targeting protein for targeting the fusion proteins to APCs for eliciting an immune response.  
Although claim 31 depends from claim 21, which recites a limitation wherein protein A, BB fragment, or ZZ domain is “not bound to an immunoglobulin or fragment thereof”, it is noted that claim 21 is directed to a composition “comprising”, which does not exclude unrecited elements.  In the instant case, the prior art cited above makes obvious a composition comprising a second ligand as set forth in (i), a ligand comprising an Fc fragment of immunoglobulin G, thus meeting the limitations of the second ligand.  The composition made obvious further comprises protein A or BB fragment bound to said immunoglobulin G, which is not excluded from the present claims, and in fact is specifically claimed in dependent claim 31.  Claim 31 recites that the second ligand is chosen from immunoglobulin G specific for the antigen or an Fc fragment, and that the fusion protein further comprises an element for binding to the second ligand chosen from BB fragment, as made obvious above.
Applicant’s arguments filed 1/26/22 have been fully considered, but they are not persuasive.
	Applicant argues that the fusion constructs of the ‘126 publication comprise peptide epitopes separated by cleavage sites. 
   The instant specification defines antigen to mean any substance that can be specifically recognized by the immune system.  The fusion constructs of the ‘126 publication are taught to contain several antigenic peptides that can be recognized by Th and CTL, and also teaches that antigenic means capable of being recognized by a CLT, HTL, or a B lymphocyte and thus meet the limitation of an “antigen” as recited in the instant claims.
	Applicant further argues that WO 2007/015704 and WO 2007/076904 fail to teach a fusion protein comprising protein A or ZZ derivative not bound to an immunoglobulin.
However, this teaching is provided by Zhao for the reasons set forth above.
Applicant further argues that WO 2007/015704 and WO 2007/076904 also do not suggest a composition comprising an Fc fragment of IgG which binds Fc-gamma receptors on antigen presenting cells.
As noted above, WO 2007/015704 teaches an IgG antibody, and said antibody comprises an Fc region or Fc fragment, as recited in the present claims.  The present claims are directed to a fusion comprising “comprising”, which is an open term that does not exclude unrecited elements, such as an antigen binding region of an immunoglobulin G, in addition to the Fc fragment of said Immunoglobulin G, as made obvious above. Furthermore, it noted that the present claims recite no limitations regarding binding to Fc-gamma receptors, although this would be a latent property of the IgG antibody Fc domain.  The embodiment taught by WO 2007/015704 and made obvious above recites all the structural and functional elements as claimed in claim 31 and thus meets the limitations of the present claims.

Claim 21, 23-27, 32-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0206262, in view of Shibagaki et al., 2002. 
The ‘262 publication teaches a method of enhancing an antigen specific immune response by administering to a human subject an anti-DC-ASGPR antibodies that bind to and target dendritic cells, said antibodies being bound to an antigen (see page 1, in particular).  The ‘262 publication exemplifies said antibodies as IgG isotype (see page 15, in particular).  Said antibodies comprise an Fc region, and therefore comprise an “Fc fragment” of Immunoglobulin G. The ‘262 publication teaches that the antibody comprises an Fc domain (see page 4, in particular). The ‘262 publication also teaches anti-DEC-205 as a type of dendritic cell targeting antibody that can be used to deliver conjugated antigen to induce an antigen specific immune response (see page 3, in particular).  The ‘262 publication teaches using recombinant antigen-antibody fusion proteins (See paragraph 11, in particular).  The ‘262 publication administration of a therapeutically effective amount and teaches treating disease such as pathogens or cancer (see page 5 and 9, in particular).    The ‘262 publication teaches viral or bacterial antigens (see page 5, in particular). 
	The ‘262 publication does not teach a fusion protein comprising the antigen and TAT.
	Shibagaki et al. teach a fusion protein comprising an antigen and TAT protein transduction domain that is useful for vaccination, and that it is superior for inducing CD8 T cells (i.e. cytotoxic T cells) when provide to dendritic cells (see abstract in particular).  Shibagaki teach that the TAT comprises the protein transduction fragment of TAT comprising a sequence identical to SEQ ID NO: 1 of the instant application (see page 2393, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the TAT antigen fusion protein of Shibagaki, as the antigen for antibody mediate delivery in the method of the ‘126 publication.  The ordinary artisan at the time the invention was made would have been motivated to do so and have a reasonable expectation of success, since Shibagaki teaches that said fusion protein is advantageous for vaccination since it is superior in inducing CD8 T cells when provided to dendritic cells.   
Applicant’s arguments filed 1/26/22 have been fully considered, but they are not persuasive.
Applicant argues that the amendment overcomes the rejection since the ‘262 publication teach antibody directed to DC-ASGPR, and fails to teach an antibody comprising an IgG not directed to a surface molecule specific for APC, or an antibody directed to a surface antigen encompassed by claim 21. 
As noted above, the ‘262 publication teaches anti-DC-ASGPR of IgG isotype, and said antibody comprises an Fc region or Fc fragment, as recited in the present claims.  The present claims re directed to a fusion comprising “comprising”, which is an open term that does not exclude unrecited elements, such as an antigen binding region of an immunoglobulin G, in addition to the Fc fragment of said Immunoglobulin G, as made obvious above. 

Claim 21, 23-29 and 31-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2004/0249126, in view of Zhao, WO 2007/076904, WO 2007/015704, and Nilsson et al., 1987, OR claims 21, 23-27, 32-34 are rejected under 35 U.S.C. 103(a) as being over US 2008/0206262 and Shibagaki. 2002, and further in view of Fawell et al., 1994. 
The combined teachings of the cited references are discussed above.  
They do not teach SEQ ID NO: 7. 
Fawell et al. teach that TAT peptides that can be used for delivery of heterologous proteins include TAT 37-72 (i.e. a peptide comprising SEQ ID NO: 7 of the instant application, see page 664, in particular). .  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply the teachings of Fawell, to the method made obvious by the ‘126 publication, Zhao, WO 2007/076904, WO 2007/015704, and Nilsson et al., or the method made obvious the ‘262 publication and Shibagaki. Specifically, Fawell teach that TAT 37-72 functions in an identical manner as the TAT peptides of Shibagaki or the ‘126 publication, because it is taught to be suitable for use in delivery of conjugated heterologous protein and acts as a cell penetrating peptide.  Thus, substituting TAT 37-72 for the TAT peptide of the ‘126 publication or Shibagaki would involve simple substitution of one known element for another to obtain predictable results. Alternatively, do so would involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. V. Telefex Inc 82 USPQ2d 1385).   

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 24, 26-28, 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,385,120, in view of Zhao, 2005, and WO 2007/015704. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘120 patent claims an isolated complex comprising a tumor antigen and the R domain diphtheria toxin of SEQ ID NO: 6 covalently bonded together, and further bound to a ligand specific for antigen presenting cells comprising protein A or ZZ derivative of SEQ IDNO: 3 or 4.  The ‘120 patent discloses using the composition for inducing an antigen specific immune response in a human subject.  Thus, the present claims simply claim the use disclosed in the specification of the ‘120 patent. See Sun Pharmaceutical Indus., Ltd. v. Eli Lilly & Co. Additionally, it would be obvious to include an IgG antibody comprising an Fc region, based on the teachings of WO 2007/015704 for the same reasons set forth above.  Additionally, it would be obvious to use said ZZ not bound to an immunoglobulin as taught by Zhao for the same reasons set forth above. Furthermore, it would be obvious and routine to covalently bond the proteins together in the form of a fusion protein, as also taught by WO 2007/015704. 
Applicant’s statement that the rejection be held in abeyance until the time of allowance is acknowledged.
 
No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644